 

 

Case 2:20-cv-10141-MAG-APP ECF No. 39, PagelD.257 Filed 12/28/20 Page 1of11

NUNITED STATES DISTRICT COURT \
FOR THE EASTERN DISTRICT OF MICHIGAN \
DETROIT DIVISION
Curwood Lewis Price,
Plaintiff. Case No. 2:20-cv-10141-MAG
-V- Hon. Mark A. Goldsmith

Mag. Anthony P. Patti

Depository Trust and Clearing
Company, et al.
Defendants.

 

PLAINTIFF’S OBJECTION TO THE
MAGISTRATE’S REPORT AND
RECOMMENDATION

 

NOW COMES the above named Plaintiff in this immediate captioned cause of action
and hereby makes his objection to the Magistrate’s report and recommendation
pursuant to Fed.R.Civ.P. 72(b)(2) and Local Rule 72.1(d); wherein and in support
of his objections the Plaintiff points to several facts that have been “over looked” in
this above stated report and recommendation.

In support of his objection the Plaintiff points to the following facts absent from

said report and recommendation; and are as follows:

 
 

Case 2:20-cv-10141-MAG-APP ECF No. 39, PagelD.258 Filed 12/28/20 Page 2 of 11

01. First and foremost the Plaintiff DID NOT RECEIVE this herein specified R &
R until DECEMBER 23, 2020 by regular United States Mail.

02. The Defendants in this above captioned cause of action have not, at any time,
ever “denied” that they are in fact in possession of the Plaintiff's property; and, have
in fact “admitted” throughout their filings thus far that they do in fact have the
Plaintiff's property.

03. The R & R and this Court have also made it clear that this Court has jurisdiction
over this matter.

04. The R & R also fails to take into consideration that the status of the current
COVID-19 pandemic has made it absolutely IMPOSSIBLE for this Plaintiff to gain
any form of access to “ANY” form of LAW LIBRARY whatsoever. The Plaintiff,

 

being disabled, and severely financially limited; only has access to the limited form
of Internet provided by his current vendor, AT & T, witch is limited to a few number
of search engines such as Google and Bing; none of which provide any form of legal
and/or “law library” access in the same manner as if the Plaintiff has been allowed,
prior to the COVID-19 pandemic, to continue his access that he had at the University
Of Detroit Mercy Law Library; nor, is the Plaintiff allowed access to the “PRO SE
LAW CLINIC” on the 10® floor of the building where this very Court sits.

FIRST OBJECTION
LACK OF DISCOVERY
As stated herein above, this Plaintiff is physically and technologically limited
in his resources to obtain more detailed and specific information that is pointed
out inthe R & R. As stated in said R & R, the Plaintiff has not specifically
 

Case 2:20-cv-10141-MAG-APP ECF No. 39, PagelD.259 Filed 12/28/20 Page 3 of 11

stated an “amount” of financial compensation in his complaint. This was done

by the Plaintiff

A. The Plaintiff filed a cause of action under 28 USCA 2201, 2202 in which
he is only seeking declaratory relief from this Court and/or the return of
his property.

B. The Plaintiff, once again, has no access to any type of information that
can factually provide him with the “exact” amount of the “individual”
bonds; other than the information that has al ready been provided in his
filings thus far.

C. With that being the case, the Plaintiff has a reasonable inference to state
that he would accept 5% of the listed value of the bonds in question.

It is further without question that the Defendants do in fact have this information
as well as the “ENTIRE” transfer and trading history of these bonds that will show
the exact time they were taken from the Plaintiff; show the first time they were
recorded with the Defendants; show how many time these bonds have been traded
until such time as they came into possession of the Defendants; and, it would also
show the exact value of the bonds belonging to the Plaintiff.

The Plaintiff has a liberty interest and constitutional right to limited discovery
pursuant to the clearly established law as stated in SWIERKIEWICZ v. SOREMA N.
A., 534 US 506 (2002); MATRIXX INITIATIVES INC. v. SIRACUSANO, 563 US 27
(2012); as well as written material published in the University of Michigan Journal
of Law Reform [Vol. 45:2] (copy attached) that was published in 2012, which the
Plaintiff was able to obtain prior to the COVID-19 pandemic restrictions being

imposed.
 

 

 

Case 2:20-cv-10141-MAG-APP ECF No. 39, PagelD.260 Filed 12/28/20 Page 4 of 11

The Plaintiff could in fact obtain the specific fact(s) and documentation(s) that
the R & R says is lacking through the discovery process as clearly allowed throughout
the Federal Rules of Civil Procedure and the Federal Rules of Evidence if he was
allowed access to the discovery and/or subpoena process as stated in the above stated

authorities.

SECOND OBJECTION
DIVERSITY OF CITIZENSHIP
The R & R states that the Plaintiff has not identified the “Trustees” of two
of the Defendants; and fails to “identify the domicile of the members of...Fidelity
Brokerage Services LLC.” Once again, if the Plaintiff was allowed reasonable
opportunity of discovery, the Plaintiff would be able to identify the necessary
domicile of the specific Defendant(s).

As stated herein above, with the current “limitations” on the Plaintiff's ability
to acquire this information; there is no possible way he can provide the “names” of
those individual/person(s) the R & R says are lacking.

This current COVID-19 pandemic is COMPLETELY NOVEL and NEVER
been dealt with before by this Court, or the HISTORY of any court in the United
States before. Therefore, exceptions must be made as long as they do not interfere
with the administration of justice in the Courts. In this context the Plaintiff relies on
and INVOKES his right(s) to Fed.R.Civ.P. 1 which states....

Rule 1. Scope and Purpose

These rules govern the procedure in all civil actions and proceedings in
the United States district courts, except as stated in Rule 81. They should
be construed, administered, and employed by the court and the parties to

 

4
 

 

Case 2:20-cv-10141-MAG-APP ECF No. 39, PagelD.261 Filed 12/28/20 Page 5 of 11

secure the JUST, SPEEDY, and INEXPENSIVE determination of EVERY
action and proceeding.
(emphasis added)

THIRD OBJECTION
RELIEF

Again, once the Plaintiff obtains a reasonable form of discovery he will be able
to plead with specificity the relief he seeks and “cure” any and all defects that the R
& R points out

COST TO THE DEFENDANTS

There will in fact be little to no cost to the Defendants in this above captioned
cause of action. The Plaintiff is simply seeking a limited form of discovery where
the Defendants provide the Plaintiff with the information/items/documents that the R
& R says is missing from his pleadings; for example......

a. *a certified copy of the Plaintiff's actual and/or original bonds.

b. *documented proof of the entire transfer/sales/trading history of the
Plaintiff's bonds that is in fact easily accessible to the Defendants.

c. *the actual and specific value of each of the Plaintiff's bonds “if” they
differ from the information that has already been provided in the
Plaintiffs filings.

d. *any information/items/documents that shows the Plaintiff actually
agreed and/or authorized the sale/transfer/trading of his bonds that bears
his original signature.

e. *who the “trustee” and/or individual/person(s) are in charge (CEO) of the
Defendants for the purpose of citizenship as stated in the R & R.

 
 

Case 2:20-cv-10141-MAG-APP ECF No. 39, PagelD.262 Filed 12/28/20 Page 6 of 11

f. *allow the Plaintiff to establish that these bonds were in fact illegally
taken from him and establish a statutory basis for his claim;* i.e. such
AS...... interstate transport of stolen property; property obtained by fraud
and/or concealment, etc.

g. * show that the Plaintiff's property (bonds) were in fact taken from him
without “ANY” form of knowledge, permission, consent, approval,
compensation in ANY FORM OR MANNER whatsoever.

The discovery process will in fact allow this Plaintiff to be more specific in his
pleadings against the Defendants for the illegal acquisition and/or possession of the
Plaintiff's taken property. For example, Plaintiff points to the case of Devon
Industrial Group, LLC vy. Demerex Industrial Services, Inc., Dist. Court, ED

Michigan 2012 which has clearly defines “fraudulent conversion” as....

Common law conversion is defined as “the intentional and
distinct act of domain wrongfully extended over another’s
personal property in denial of or inconsistent with the rights
therein (citation omitted) The statutory causes of action for
conversion is codified in MCLA 600.2919a, and permits a
plaintiff to obtain treble damages against a defendant wo:

Buy[s], receive[s], possess[es], conceal[s], or aiding the the
concealment of stolen, embezzaled, or converted property
knew that the property was stolen, embezzied, or converted.
(emphasis addede) See attached copies.

Now weather the Plaintiff is making a claim under this above quoted is entirely
irrelevant at this point. It is merely an example of a “possible” cause the R & R says
is missing.

CONCLUSION
6

 
 

Case 2:20-cv-10141-MAG-APP ECF No. 39, PagelD.263 Filed 12/28/20 Page 7 of 11

From the very limited information that the Plaintiff can obtain, as it applies to
this above captioned cause of action, it would be manifest injustice for this Court to
allow this matter to be dismissed without any form of discovery allowed to the
Plaintiff when considered in the TOTALITY of the current COVID-19 pandemic;
especially, when the Federal Rules of Civil Procedure allow for a well founded and/or
grounded exception that is well within this Courts very sound discretion to grant the
Plaintiff in the form of limited discovery as sought herein.

VERIFICATION OF THIS FILING
NOW COMES the herein undersigned Plaintiff in this above captioned cause of
action and hereby swears to and states that all of the above stated is in fact true and
correct to the best of his knowledge, information, and belief and is further made under
the penalty of perjury and/or contempt of court, and is hereby willingly and freely
made by the affixed below signature.

Respecttully submitted, with all

 

 

reserved with prejudice.
[B= 2&- BORD
Dated: ood-Lewis; Gite
19000 Fenton Street
Apt. #220

Detroit, MI. 48219

 
Case 2:20-cv-10141-MAG-APP ECF No. 39, PagelD.264 Filed 12/28/20 Page 8 of 11

452 University of Michigan Journal of Law Reform [VoL. 45:2

plaintiffs from filing frivolous strike suits would not be thwarted
under such circumstances.”

If an e-discovery stay is extended to all civil litigation, but courts
acknowledge that the stay should be lifted where parallel litigation
or investigations reveal that plainuffs’ claims may have merit, the
danger that access to the courts will be blocked can be minimized.
Private antitrust litigation is instructive. Historically, such litigation
has often been sparked by government investigations and prosecu-
tions. By the time private litigation commences, counsel for
defendants have often already produced documents to govern-
ment investigators and retained electronic copies for themselves.
There is no significant cost to defendants to provide additional
copies to plaintiffs in the parallel litigation. Accordingly, stays
should be lifted in these cases if the documents suggest that plain-
tiffs’ claims have merit.”

Third, given the absence of empirical evidence establishing that
Twombly and Igbal have resulted in a significant increase in the dis-
missal of meritorious claims, there is little reason to assume that an
e-discovery stay will add more significantly to such dismissals. A
memorandum prepared in October 2009 for the Advisory Commit-
tee on Civil Rules noted: “[I]t is difficult to determine from case
law whether meritorious claims are being screened under the Iqbal
framework or whether the new framework is effectively working to
sift out only those claims that lack merit earlier in the proceed-
ings.” If a modest increase in dismissals of meritorious cases does
result from a mandatory stay of discovery, this is likely to be signifi-
cantly outweighed by the benefits that will flow from such a stay.

 

260. See, eg, Brigham v. Royal Bank of Canada, No. 08 CV 4431(WHP), 2009 WL
935684, at *2 (S.D.NLY. Apr. 7, 2009) (“[T] he mere fact that the PSLRA’s goals would not be
frustrated ... is not sufficient to warrant lifting the stay.”) (quoting 380544 Canada, Inc. v.
Aspen Tech., Inc., 07 CIV. 1204(JFK), 2007 WL. 2049738 (S.D.NLY. July 18, 2007)).

261. Bud see In re Graphics Processing Units Antitrust Litig., No. C 06-07417 WHA, MDL
No. 1826, 2007 WL 2127577, at *5 (N.D. Cal. July 24, 2007) (granting defendants’ motion to
stay discovery in post-Twombly antitrust multi-district litigation even where the requested
documents had already been produced to DOJ).

262. See Memorandum from Samuel F. Abernathy, Chair, Special Comm. on Pleading
Standards in Fed. Lidgation, to the Executive Comm. & House of Delegates of the NY. State
Bar Ass’n, Report of the Special Committee on Pleading Standards in Federal Litigation 3
(June 2, 2010) (quoting Oct. 2, 2009 version of Kuperman Memorandum, supra note
251), available at hup://www.nysba.org/Content/NavigationMenu42/June192010Houseof
DelegatesMeetingAgendaltems/StandardsforPleadingReportMemo.pdf, see also A. Benjamin
Spencer, Understanding Pleading Doctrine, 108 Micu. L. Rev. 1, 24 (2009) (“[T]t is unknowa-
ble whether a dismissed claim was nonetheless meritorious in an absolute sense.”).
 

12/26/2020 CaSe 2: BRVENINBUSTRIAY GkouPIE v. DENREXONSUSTRIACSHRMCES ING IGGL SoureEbMchiged GAL bohid scholar

NW.2d 898. 906 (2006). The Michigan Court of Appeals recognized that where a “defendant was not a party to any -. .
express contracts [between the same parties on the same subject matter]," the argument must fail because “the mere
existence of [an] express contracts between [other parties] does not bar recovery from defendant in quantum meruit.” Moris
Pumps, 273 Mich, Anp. at 195, 199-200, 729 NW.2d at 904,906. Here, there were no written contract signed by Ford and
Demrex. Instead, the Defendants assert that Ford is subject to the Subcontract as a principal. In its Brief in Support of its
Motion to Dismiss, Demrex states that courts look to the surrounding facts to determine if the agent had apparent authority
to act on behalf of principal citing to a Michigan Court of Appeals case, and then states:

Likewise, Devon, as Ford's general contractor/construction manager acted as an agent for Ford when Devon
entered into the Subcontract with Demrex. Ford is a party to the express written contract and is therefore
preciuded from bringing a cause of action in unjust enrichment against any subcontractor of Demrex.

(Docket 153-1, at 11.) Thus, Ford merely cites the standard for determining whether an agent/principal relationship exists,
and then makes a conclusory statement unsupported by argument or authority. Regardless, Demrex’s assertion is
premature at this early stage in the pleadings where it is unclear whether the contract covers the same subject matter as the
unjust enrichment claims. See Abjuba Intem., LLC v. Saharia, 2012 WL 1672713. No. 11-12936, at *17 (E.D. Mich. May 14,

2012). Altemative pleading is appropnate here because a question of fact remains as to whether Ford is a party to the
Subcontract. See /d. (citing Date nics, Inc., No, ¢ V 2599

) (plaintiffs can plead their claim for unjust enrichment as an altemative to their claims for breach ‘Of contract so long as.
questions of fact exist as to the existence of a claim based on contract).

   

 

2. Count Il: Common Law and Statutory Conversion

In the Amended Complaint, Ford argues, under the theories of common law and statutory conversion, that all the scrap
metal that Demrex harvested was fraudulently converted by the Defendants. (Docket No. 146, at 21-22.) The Defendants
argue that Ford cannot maintain an action in conversion where an express contractual agreement exists unless a duty
separate and distinct from the contractual obligation is established. (Docket No. 153-1, at 11-13.) Ford asserts that a claim
can be made for both conversion and breach of contract under a third party beneficiary theory in a complaint. (Docket No.
168, at 18-22.)

Common law conversion is defined as “the intentional and distinct act of domain wrongfully exerted over another's personal
property in denial of or inconsistent with the rights therein. Hescoft v. City of Saginaw, No. 10-13713, 2012 WL 3236601, at
*29 (E.D. Mich. Aug. 7, 2012). The statutory cause of action for conversion is codified in M.C.L. § 600.2919a, and permits a
plaintiff to obtain treble damages against a defendant who:

buy[s], receivfes], possessfes], conceal[s], or aid[s] in the concealment of stolen, embezzied, or converted
property when the person buying, receiving, possessing, concealing, or aiding in the concealment of stolen,
embezzled, or converted property knew that the property was stolen, embezzied, or converted.

M.C.L. § 600.2919a(1)(b). Regardless of whether Ford is making a claim for common law or statutory conversion, the same
analysis applies. See Hoffmeyer v. Ingram, No. 299868, 2011 WL 5555824, at *2-3 (Mich. App. Nov. 15, 2011).

The Westem District of Michigan in Trost v. Trost, No. 1:09-cv-580, 2011 WL 4527372, at *10-12 (W.D. Mich. Sept. 28,
2011), recognized that "[i]t is possible for a party's conduct to result in both a breach of contract and a tort for common law
conversion{,]" so long as the defendant's conduct constituted a breach of duty separate and distinct from the breach of
contract. Thus, if a legal duty could not be enforced in the absence of the contract, a tort action may not be maintained.
Here, genuine issues of material fact exist with respect to whether the Defendants committed a conversion by wrongfully
exerting a distinct act of domain over Ford's property inconsistent with its rights. Like the Western District recognized in
Trost, if Ford owned the scrap, and Ford and Demrex did not have a valid contract allowing Demrex to possess it, Demrex's
refusal to retum the scrap on its demand could constitute a civil conversion of the affected property. id. at “15. Recognizing
that the same analysis applies to statutory and common law conversion, even if it contends that it is a third party beneficiary
of the Subcontract, Ford can still plead statutory or common law conversion in its Amended Complaint.

3. Count Ill: Aiding and Abetting Conversion

https://scholar.google.com/scholar_case?case=8965 12898998 1806845&q="fraudulent+conversion"+defined&hizen&as_sdt=4,60,111,126,343,344&as... 4/7
 

 

12r2er2020@ ase 2:20-cv-10141-MAG-APP ECF WMithigaidpasiatDseGign eaoliegeg.2/28/20 Page 10 of 11

 

 

 

Register

 

 

Home Why Register? Login New! Help
NAVIGATE .
© Secons © Section 600.2919a

MCL Chapter Index
“3 Chapter 600
Hy Act 236 of 1961
Ms 236-1961-29
3 Section 600.2919a

Legislature

Bills

Appropriation Bills (Passed)
Calendars

Committees
Committee Bill Records
Committee Meetings
Concurrent Resolutions
Initiatives/Alternative
Measures

Joint Resolutions
Journals

Legislators

Public Act (Signed Bills)
Resolutions

Rules

Session Schedules
Search - Basic

Search - Advanced

Laws

Basic MCL Search
Advanced MCL Search
Public Act MCL Search
Michigan Constitution
Chapter Index
Executive Orders
Executive Reorgs
Historical Documents
MCL Tables

Often Req Laws

Req Outdated Acts

More

Archives

Email Notifications
Legislative Directory
Michigan Manuals
Michigan Color Themes

® friendly link “2s Printer Friendly

REVISED JUDICATURE ACT OF 1961 (EXCERPT)
Act 236 of 1961

600.2919a Recovery of damages, costs, and attorney's fees by person
damaged; remedy cumulative.

Sec. 2919a.

(1) A person damaged as a result of either or both of the following may
recover 3 times the amount of actual damages sustained, plus costs and
reasonable attorney fees:

(a) Another person's stealing or embezzling property or converting property
to the other person's own use.

(b) Another person's buying, receiving, possessing, concealing, or aiding in
the concealment of stolen, embezzled, or converted property when the person
buying, receiving, possessing, concealing, or aiding in the concealment of
stolen, embezzied, or converted property knew that the property was stolen,
embezzled, or converted.

(2) The remedy provided by this section is in addition to any other right or
remedy the person may have at law or otherwise.

History: Add. 1976, Act 200, Eff. Mar. 31, 1977 ;-- Am. 2005, Act 44, Imd.
Eff. June 16, 2005

Compiler's Notes: Enacting section 1 of Act 44 of 2005 provides:"Enacting
section 1. This amendatory act applies to causes of action that arise after the
effective date of this amendatory act."

© 2020 Legislative Council, State of Michigan

www legislature. mi.gov/(S(55kw4kgylk3wv0ead3p2kpzg))/mileg.aspx?page=GetObject&objectname=mel-600-2919a

1/2

 
 

’ APP ECF No. 39; PagelD:267--Filed-12/28/20.. Page. 11 0f.11 |
Case 220d ek ee
ent

Z —_—
IN  # LAO

Diliod, ML 469 a - oo - | a Any @ oa = Bz |

decze no; 40 ~ oS

1900

CLEp,
eg Bakes Ors,
- : STR Fice
“Phy ee Toe

oe ee  DEce,, ce
y Ps & Maceet 9 yr]23/Zz0 .

a

aw

fl

 

Se

 
